 



EXHIBIT 10.1
     AMENDMENT TO AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT dated as
of December 1, 2005 (the “Amendment”) among CMC RECEIVABLES, INC. (the
“Seller”), COMMERCIAL METALS COMPANY (the “Servicer”), THREE RIVERS FUNDING
CORPORATION (“TRFCO”) and LIBERTY STREET FUNDING CORP. (collectively, the
“Buyers”), THE BANK OF NOVA SCOTIA and MELLON BANK, N.A., as managing agents
(collectively, the “Managing Agents”), and MELLON BANK, N.A., as administrative
agent (the “Administrative Agent”).
W I T N E S S E T H:
     WHEREAS, the Seller, the Servicer, the Buyers, the Managing Agents and the
Administrative Agent are parties to an Amended and Restated Receivables Purchase
Agreement dated as of April 22, 2004 (the “RPA”);
     WHEREAS, the parties desire to amend the RPA;
     NOW, THEREFORE, the parties agree as follows:
SECTION 1. DEFINITIONS
     Defined terms used herein and not defined herein shall have the meanings
assigned to such terms in the RPA.
SECTION 2. AMENDMENT OF RPA
     (a) The parties hereto agree that, effective as of December 1, 2005 (the
“Effective Date”), Exhibit F to the RPA shall be amended by replacing it in its
entirety with Annex A attached hereto.
     (b) The parties hereto agree that, effective as of the Effective Date, all
references to “Commercial Metals Company, Secondary Metals Processing Division”
in the RPA or any other Purchase Document shall be deemed to be replaced with a
reference to “Commercial Metals Company, CMC Recycling Division”.
SECTION 3. CONDITIONS PRECEDENT
     The occurrence of the Effective Date shall be subject to the conditions
precedent that the each of the Buyers shall have received this Amendment
executed by each party hereto in form and substance satisfactory to it.
SECTION 4. WAIVER

 



--------------------------------------------------------------------------------



 



     The parties hereto hereby consent to the amendments set forth herein and to
the addition of Lockbox Servicing Agreements executed by the Seller, the
Servicer, TRFCO and Mellon Bank, N.A., as a Permitted Lockbox Bank, and each of
the Administrative Agent and the Managing Agents hereby waives the requirement
set forth in Section 9.02(f) of the RPA that it must receive ten (10) Business
Days’ prior notice of such additions and changes.
SECTION 5. GOVERNING LAW
     THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ITS CONFLICTS OF LAWS RULES
(OTHER THAN SECTION 5-1401 OF NEW YORK’S GENERAL OBLIGATIONS LAW).
SECTION 6. EXECUTION IN COUNTERPARTS
     This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which, when so
executed, shall be deemed to be an original and all of which, when taken
together, shall constitute one and the same Amendment. Delivery of an executed
counterpart of a signature page to this Amendment by facsimile shall be
effective as delivery of a manually executed counterpart of this Amendment.
SECTION 7. CONFIRMATION OF AGREEMENT
     Each of the parties to the RPA agree that, except as amended hereby, the
RPA continues in full force and effect. The Seller and the Servicer hereby
represent and warrant that, after giving effect to the effectiveness of this
Amendment, their respective representations and warranties contained in the RPA
are true and correct in all material respects upon and as of such effectiveness
with the same force and effect as though made on and as of such date (except to
the extent that such representations and warranties relate solely to an earlier
date).

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed by their authorized officers as of the day and year first above
written.

                  CMC RECEIVABLES, INC.
 
           
 
  By:        
 
           
 
      Authorized Signatory    
 
                COMMERCIAL METALS COMPANY
 
           
 
  By:        
 
           
 
      Authorized Signatory    
 
                THREE RIVERS FUNDING CORPORATION
 
           
 
  By:        
 
           
 
      Authorized Signatory    
 
                MELLON BANK, N.A.,     as Managing Agent and Administrative
Agent
 
           
 
  By:        
 
           
 
      Authorized Signatory    
 
                LIBERTY STREET FUNDING CORP.
 
           
 
  By:        
 
           
 
      Authorized Signatory    
 
                THE BANK OF NOVA SCOTIA
 
           
 
  By:        
 
           
 
      Authorized Signatory    

3



--------------------------------------------------------------------------------



 



          Acknowledged and Agreed to by:    
 
        STRUCTURAL METALS, INC.    
 
       
By:
       
 
 
 
Authorized Signatory    
 
        SMI STEEL, INC.    
 
       
By:
       
 
 
 
Authorized Signatory    
 
        OWEN ELECTRIC STEEL COMPANY OF SOUTH CAROLINA d/b/a SMI STEEL SOUTH
CAROLINA    
 
       
By:
       
 
 
 
Authorized Signatory    
 
        CMC STEEL FABRICATORS, INC.
    d/b/a SMI JOIST COMPANY    
 
       
By:
       
 
 
 
Authorized Signatory    
 
        HOWELL METAL COMPANY    
 
       
By:
       
 
 
 
Authorized Signatory    

4